Citation Nr: 1635456	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for non-dominant right elbow limitation of motion of flexion.

2.  Entitlement to a compensable evaluation for non-dominant right elbow limitation of motion of extension.

3.  Entitlement to an evaluation in excess of 10 percent for impairment of supination or pronation.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the pendency of the appeal, the RO issued a November 2012 rating decision granting a separate evaluation for right elbow limitation of motion of extension with an evaluation of 0 percent effective.  In February 2016, the RO granted a separate evaluation of 10 percent for right elbow impairment of supination and pronation.  As the Veteran is presumed to be seeking the maximum rating, see AB v. Brown, 6 Vet. App. 35 (1993), these evaluations are considered as part of the appeal.  

The Board remanded the issues on appeal for additional development in March 2012, April 2014, and November 2014.  The requested development has been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board observes that the prior remand instructed the AOJ to consider whether the Veteran's neurological complaints of numbness and tingling in the right fourth and fifth fingers could be attributed to the Veteran's service connected right elbow disabilities.  In a January 2016 rating decision, the AOJ awarded service connection for right ulnar neuropathy.  The Veteran does not reflect that the Veteran has filed a notice of disagreement with the rating assigned.  Should the Veteran disagree with this rating, he is reminded that he has one year from the date of notification of the decision to file a notice of disagreement with the AOJ.  

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at a June 2011 videoconference hearing, and a transcript of this hearing is of record.  The Veteran was informed that the AVLJ who conducted the hearing was no longer employed by the Board.  He did not respond to an offer to testify at another hearing.  38 C.F.R. § 20.717 (2016).

In February 2008, the Veteran submitted an application for total disability compensation based upon individual unemployability.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right elbow disability manifests as pain on motion, mild weakness, and limitation of motion.  Functional limitation of flexion was better than 100 degrees.  Functional limitation of extension was better than 45 degrees.

2.  Right elbow impairment of supination and pronation manifests as functional limitation of supination better than 30 degrees.   Functional limitation of pronation is manifest by motion being lost beyond the last quarter of the arc and the hand not approaching full pronation.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right elbow limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2016).

2.  The criteria for a noncompensable evaluation for right elbow limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5207 (2016).

3.  The criteria for an evaluation of 20 percent for right elbow impairment of supination and pronation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice of the requirements for disability evaluations was satisfied by a letter sent to the Veteran in December 2008.  The claim was last adjudicated in February 2016.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21.  In this case, service treatment records, private medical records, VA treatment records, and lay statements have been associated with the record. 

Pursuant to a Board remands March 2012, April 2014, and November 2014, VA afforded the Veteran adequate examinations with respect to the severity of his right elbow disability.  In particular, the June 2015 VA medical examination and the January 2016 medical opinion provide information sufficient to address the current severity of such disabilities.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles.  In compliance with remands, the RO associated Social Security Administration disability records with the record.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Evaluations of the Right Elbow

The Veteran's disability of the elbow is evaluated under three different Diagnostic Codes (DCs).  It is evaluated as 10 percent disabling under DC 5206, for limitation of flexion.  It is evaluated noncompensably under DC 5207, for limitation of extension.  Finally, it is evaluated as 10 percent disabling, under DC 5213, for impairment of supination and pronation.  The RO determined that the Veteran's right upper extremity is non-dominant.  

Disabilities of the elbow and forearm are contemplated by Diagnostic Codes 5205 through 5213.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5206, normal ranges of motion of the elbow are zero degrees of extension to 145 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  Normal ranges of motion of the forearm are 80 degrees of pronation and 85 degrees of supination.  Id.  

As relevant to the major arm, Diagnostic Code 5206 provides a noncompensable rating for elbow flexion limited to 110 degrees.  38 C.F.R. § 4.71a.  A 10 percent disability rating is warranted for elbow flexion limited to 100 degrees.  A 20 percent disability rating is warranted for elbow flexion limited to 90 degrees.  A 30 percent disability rating is warranted for elbow flexion limited to 70 degrees.  A 40 percent disability rating is warranted for elbow flexion limited to 55 degrees.  A 50 percent disability rating is warranted for elbow flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

As relevant to the minor arm, Diagnostic Code 5206 provides a noncompensable rating for elbow flexion limited to 110 degrees.  38 C.F.R. § 4.71a.  A 10 percent disability rating is warranted for elbow flexion limited to 100 degrees.  A 20 percent disability rating is warranted for elbow flexion limited to 90 degrees and for elbow flexion limited to 70 degrees.  A 30 percent disability rating is warranted for elbow flexion limited to 55 degrees.  A 40 percent disability rating is warranted for elbow flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Diagnostic Code 5207 assigns ratings of 10, 10, 20, 30, 40, and 50 percent where limitation of forearm extension of the major arm is limited to 45, 60, 75, 90, 100, and 110 degrees, respectively. 38 C.F.R. § 4.71a.  Diagnostic Code 5207 assigns ratings of 10, 10, 20, 20, 30, and 40 percent where limitation of forearm extension of the minor arm is limited to 45, 60, 75, 90, 100, and 110 degrees, respectively.  38 C.F.R. § 4.71a.

As relevant to the major arm, Diagnostic Code 5213, impairment of supination and pronation, provides that loss supination or pronation (bone fusion) with the hand fixed in supination or hyperpronation warrants a 40 percent evaluation. The hand fixed in full pronation warrants a 30 percent evaluation and the hand fixed near the middle of the arc or moderate pronation warrants a 20 percent rating.  Limitation of pronation with motion lost beyond the middle of arc warrants a 30 percent evaluation and motion lost beyond the last quarter of arc, with the hand not approaching full pronation, warrants a 20 percent evaluation.  Limitation of supination to 30 degrees or less warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2016). 

As relevant to the minor arm, Diagnostic Code 5213 provides that loss supination or pronation (bone fusion) with the hand fixed in supination or hyperpronation warrants a 30 percent evaluation.  The hand fixed in full pronation or the hand fixed near the middle of the arc or moderate pronation warrants a 20 percent evaluation. Limitation of pronation with motion lost beyond the middle of arc or motion lost beyond the last quarter of arc, with the hand not approaching full pronation, warrants a 20 percent evaluation.  Limitation of supination to 30 degrees or less warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2016).

In this case, an October 2007 VA joints examination noted the Veteran's subjective complaints that he had constant mild pain with flare-ups every day.  Range of motion examination revealed extension was to 0 degrees midline with pain.  Flexion was to 140 degrees with pain.  Supination and pronation were 0 to 90 degrees each, with pain present.  It was not indicated at what point in the range of motion pain occurred.  Range of motion of the right elbow was not additionally limited following repetitive use.  The examiner noted that X-rays revealed degenerative changes in the olecranon.  The diagnosis was degenerative joint disease of the right elbow.

A September 2008 VA joints examination noted the Veteran was having increasing pain and tenderness of the right medial elbow with decreased use.  It also noted that this is his nondominant upper extremity.  The Veteran was noted as having constant moderate pain and as taking tramadol with poor response.  He reported having flares of severe pain every day, which lasted all day.  He indicated not using assistive devices.  Range of motion testing revealed extension to 0 degrees midline with pain.  Flexion was to 120 degrees with pain.  Supination and pronation were each 0 to 70 degrees with pain.  The examiner found that the range of motion was not additionally limited following repetitive use.

In June 2009, the Veteran underwent right ulnar nerve transposition surgery.  No complications are evident as a result of the surgery.

March 2010 VA examination range of motion testing revealed extension to 10 degrees with flexion to 130 degrees.  Pronation was to 90 degrees and supination was to 90 degrees.  Pain was found throughout all tests and the pain was more severe at the end of the range although his range of motion was not additionally limited following repetitive use.  

At the April 2012 VA examination, the Veteran reported that he still could not straighten his elbow "on the way out."  He also reported intermittent elbow pain with occasional radiation into the forearm.  Range of motion testing revealed flexion to 120 degrees, with pain beginning at 90 degrees.  Extension ended at 10 degrees, with pain beginning at 0 degrees.  Post repetitive use testing resulted in no change to the range of motion.  The examiner found the elbow to have normal strength.  The disability was found to impact the Veteran's ability to work in that he was unable to perform heavy or repetitive lifting.  In May 2012, an addendum opinion noted that the claims file was reviewed; however, there were no changes to April 2012 examination report.

The results of range of motion testing in a May 2014 VA elbow and forearm conditions examination were flexion to 145 degrees or greater, with pain at 90 degrees, and extension to "110[degrees] or greater," with pain at 90 degrees.  There was no change after three repetitions.  The Veteran reported functional limitations of less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The examiner found normal strength on examination.

The results of range of motion testing in the June 2015 VA examination were: flexion to 120 degrees; extension to 5 degrees; supination from 0 to 75 degrees; and pronation from 0 to 70 degrees.  Pain was noted on examination but the examiner found it did not result in or cause functional loss.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was additional functional loss or range of motion after three repetitions in the form of pain, fatigue and loss in range of motion.  In that regard, range of motion after repetitive use testing was: flexion to 115 degrees; extension to 10 degrees; supination from 0 to 70 degrees; and pronation from 0 to 65 degrees.  The examiner reported that the Veteran was being examined immediately after repetitive use over time and found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner also found that the examination was being conducted during a flare-up and that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.

A January 2016 VA medical opinion commented on the inconsistencies of the May 2014 VA examination results with other evidence.  The evaluator concluded that the results of the May 2014 examination, if accurate, would imply the Veteran's elbow is limited in motion from 145 degrees flexion to 110 extension - just 35 degrees of motion.  However, in the May 2014 examination, the Veteran's pain did not begin until 90 degrees of flexion - 20 degrees past 110 degrees.  Therefore, the evaluator found the report to be internally inconsistent.  Because of this and the fact that the examination results did not track with previous examinations, the evaluator found that the May 2014 examination cannot be used to assess the Veteran's right elbow disability progression.

VA treatment records from December 2008, show elbow flexion and extension within functional limits during an occupational therapy consultation for treatment.  A September 2009 VA occupational therapy note showed the Veteran had met his goal of increased strength to functional performance over the course of his treatment.  It showed that his goal of demonstrating elbow flexion to within functional limits, and his unspecified goal with respect to extension were also met.

An April 2009 correspondence from the Veteran's surgeon, Dr. S.W.W. noted that strength in his right upper extremity in his deltoid, biceps, triceps, and wrist extensors were all normal.  His supinator, pronator and opponens pollicis were all normal in strength, as well.

The foregoing evidence shows that limitation of flexion was at worst 115 degrees after repetitive use, during a flare-up.  See June 2015 VA examination.  This level of functional limitation of flexion is consistent with a noncompensable evaluation.  As the Veteran is receiving a 10 percent evaluation for limitation of flexion, his evaluation contemplates the directives of 38 C.F.R. § 4.59, which provides for a minimum compensable rating for actually painful, unstable or malaligned joints.

The foregoing evidence also shows that the worst limitation of extension was 110 degrees as indicated by the May 2014 VA examination.  However, the Board finds this result to be erroneous.  As noted in the January 2016 VA medical opinion, the examination findings were internally inconsistent and did not "track" with the findings of the other examinations.  A February 2016 VA medical opinion also indicated the examination results were a typographical error.  Moreover, the Veteran's reports during the appeal do not indicate that he was so impaired that he had only 35 degrees or so of motion.  Thus, the Board affords the May 2014 VA examination findings little probative weight.

Other than the May 2014 VA examination findings, the worst limitation of extension results were 10 degrees of limitation of extension, found in multiple examinations.  This level of functional limitation of extension is consistent with a noncompensable evaluation.  As the Veteran has already received the minimum compensable evaluation for the joint under the limitation of flexion evaluation, a compensable evaluation is not warranted for limitation of extension. 

The evidence also shows that the worst result with respect to impairment of supination and pronation is 70 degrees of motion for supination and 65 degrees for pronation.  This level of functional limitation of supination is consistent with a noncompensable evaluation as it exceeds 30 percent.  This level of functional limitation of pronation, however, shows that motion is lost beyond the last quarter of the arc (i.e. 60 degrees), and the hand does not approach full pronation as the Veteran's 65 degrees of pronation results in a 15 degree loss of motion from normal.  See 38 U.S.C.A. § 4.71a, Plate IV.  Thus, an evaluation of 20 percent is warranted.  A rating in excess of 20 percent is not warranted as the record does not reflect loss of motion beyond the middle of the arc.  That is, the Veteran's range of pronation is not limited to 40 degrees or less.  In light of the foregoing, the determination of dominant versus non-dominant extremity is moot, because the evaluations for each based on limitation of pronation are the same for both the dominant and nondominant arm.  Moreover, the Board concludes that the criteria for increased ratings in excess of the 10 percent for limitation of flexion, and the 0 percent for limitation of extension currently assigned are not warranted.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2016).  See DeLuca, supra.  In reaching this conclusion, the Board has considered the Veteran's lay statements that he experiences continuous pain in his elbow, some of it apparently he attributes to problems with his ulnar nerve for which he was granted service connection in February 2016.  See June 2011 Board hearing testimony.  He also reports limited flexion and extension of his elbow, and fatigability.  In the June 2015 VA examination, the Veteran reported flare-ups and worse pain if he applies pressure to the elbow or bumps it.  The Board recognizes these reports of functional loss as a result of the Veteran's elbow disability.  However, the examinations in October 2007, September 2008, March 2010, April 2012, and May 2014 revealed no additional functional loss due to range of motion following repetitive testing.  Although the June 2015 VA examination found additional loss of range of motion after repetitive use testing, it was not so significant as to warrant a higher evaluation.  Likewise, there is no indication of any additional range of motion loss due to weakness, fatigability or incoordination after repetitive use.  Further, the preponderance of the evidence, both medical and lay, showed no muscle atrophy and no or mild decreased muscle strength.  

The Board places greater probative value on the objective clinical findings which do not support higher ratings.  In this regard, the competent medical evidence of record does not indicate any significant functional loss attributed to the Veteran's elbow complaints sufficient to warrant higher disability ratings, except as with respect to impairment of pronation.  Moreover, the Board is satisfied that any additional functional impairment occurring during flare ups would not be sufficient to establish his entitlement to a higher rating for either limitation of extension or limitation of flexion.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of those assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In sum, pain alone does not demonstrate a loss of functionality as needed to support of higher evaluation based on limitation of motion.  The ratings assigned adequately compensate the Veteran for any functional impairment attributable to his service-connected right elbow disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).

Extraschedular Consideration
 
Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as right elbow pain and functional limitations.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  The Board has also considered the rating criteria addressing pronation, supination, and other symptoms.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 10 percent for right elbow limitation of flexion is denied.

A compensable evaluation for right elbow limitation of extension is denied.

An evaluation of 20 percent for impairment of right elbow pronation is granted.


REMAND

In February 2008, the Veteran submitted an application for total disability compensation based upon individual unemployability.  In a September 2008 rating decision, the RO noted that because the Veteran was assigned a schedular evaluation of 100 percent, the issue of entitlement to a TDIU had become moot.  

The Veteran has received a 100 percent combined evaluation effective February 15, 2008.  Even so, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate).  While the Veteran here has been awarded SMC, the award is only for a small portion of the appeal period.  Thus, the issue of a TDIU is not moot.

A TDIU is inferred as part of a claim of increased rating where raised by the record or by the Veteran.  Consequently, the Board has jurisdiction over the issue on appeal.  As the AOJ has not yet considered the issue of a TDIU on the merits, remand is warranted for such initial consideration.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should conduct any development as may be indicated with respect to the issue of entitlement to a TDIU. 

2.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


